Title: Jonathan Williams, Jr., to the American Commissioners, 30 June 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes June 30. 1777.10 oClock in the Evening.
My last by the Post informed you of the return of the Mercury and the summary of the News she brought. I now send you a number of papers which did not come to my hands ’till to day being brought by one of the Ships Officers. The Captain tells me that about the 10th or 12th of May Capt. manly with a Frigate of 36 Guns Capt. McNeill with another of 28, and another Frigate of 36, with 30 Sail of Privateers sailed from Boston and had orders to cruise together; 2 fine Frigates lay at portsmouth, one ready to sail, the other waiting for want of Guns, and a 74 is on the Stocks in that place.
Inclosed is a Copy of two Letters I have written to St. Malo, in consequence of hearing that a large prize said to be laden with Sugar Cotton and Indigo [was] being sent into that port. The Authority I have assumed is by the express desire of Mr. Ross, who exclusive of the right I derive from you (no person of better authority being here,) puts into my hands the management of all prizes that come in here or any other port on the public account, in the absence of Mr. Morriss, and at his return to act conjointly with him; on the arrival of Mr. Lee with superiour powers, I shall resign to him. All this is unsolicited and without a request on my part, but I shall do the best I can for the public Good, concluding that with this Intention you will not be displeased with the part I act.
I also inclose a Letter from Capt. Johnson who is chased into Morlaix, but I as yet have heard nothing of either Wickes or nicholson. The Bargemen from Painbeuf report the arrival of three prizes at that place, and I am in momentary Expectation of hearing the particulars. That these are three considerable ones appears to me certain from many different Bargemen who have come to Town, but the prize masters have not yet come up. I shall take this upon myself and do all I think necessary for the preservation of the property, according as circumstances may direct, ’till I have your particular orders, and if I sell them, shall do it to the best advantage. The Bargemen report that, the 3 Cruizers have taken and destroyed in all 28, this number seems to me too much, but the people persist that the prize master says so; I shall however know by the time the post goes out, when shall be particular. I take the earliest occasion to give you all the news as far as I know myself.
Inclosed is my account Current ballance 2750.15.5 of this Ballance I am in advance for some Cloth I have bought, supplies to Capt. Hynson &c. so have not so much money in hand. These Things will come into the account in proper Course.
The Duke de Chartres I understand has been offered for 68,000 Livres. She is a fine Ship and I think worth buying.
The House I have addressed the prize at St. malo to I hear is the first in the place, one of the partners I have been long acquainted with here, and the first partner is the Treasurer of the province. I have the honor to be with great Respect Gentlemen Your most obedient Servant
J Williams J
I send this by Mr. Montaudouin who goes of early in the morng.
 
Addressed: The Honourable / The Commissioners of the / United States
Notations: Mr. Williams June 30.1777 / Claims the [?] disposal of Prizes by Mr Ross’s authority
